Case 2:21-bk-13817-ER   Doc 1 Filed 05/10/21 Entered 05/10/21 13:14:39   Desc
                        Main Document     Page 1 of 7
Case 2:21-bk-13817-ER   Doc 1 Filed 05/10/21 Entered 05/10/21 13:14:39   Desc
                        Main Document     Page 2 of 7
Case 2:21-bk-13817-ER   Doc 1 Filed 05/10/21 Entered 05/10/21 13:14:39   Desc
                        Main Document     Page 3 of 7
Case 2:21-bk-13817-ER   Doc 1 Filed 05/10/21 Entered 05/10/21 13:14:39   Desc
                        Main Document     Page 4 of 7
Case 2:21-bk-13817-ER   Doc 1 Filed 05/10/21 Entered 05/10/21 13:14:39   Desc
                        Main Document     Page 5 of 7
Case 2:21-bk-13817-ER   Doc 1 Filed 05/10/21 Entered 05/10/21 13:14:39   Desc
                        Main Document     Page 6 of 7
Case 2:21-bk-13817-ER   Doc 1 Filed 05/10/21 Entered 05/10/21 13:14:39   Desc
                        Main Document     Page 7 of 7
